UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7550



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DIRK AMEEN HALL, a/k/a Luke,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
District Judge. (CR-98-322, CA-01-1118-1)


Submitted:   December 9, 2002          Decided:     December 18, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dirk Ameen Hall, Appellant Pro Se. Robert Albert Jamison Lang,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dirk Ameen Hall appeals the district court’s order denying his

motion to reconsider a previous order dismissing Hall’s motion to

vacate, 28 U.S.C. § 2255 (2000).* We review the denial of a Fed. R.

Civ. P. 60(b) motion for reconsideration for abuse of discretion.

United States v. Holland, 214 F.3d 523, 527 (4th Cir. 2000).

Because Hall’s motion stated no viable ground for relief under the

rule, we find no abuse of discretion.        Accordingly we affirm the

order of the district court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




     *
       We note that we lack jurisdiction to review the underlying
order denying Hall’s § 2255 motion because Hall did not appeal the
order within sixty days of its entry, see Fed. R. App. P.
4(a)(1)(B); Panhorst v. United States, 241 F.3d 367, 370 (4th Cir.
2001), and the Rule 60(b) motion did not toll the time for filing
an appeal. See Browder v. Director, Illinois Dep’t of Corr., 434
U.S. 257, 263 n.7 (1978).


                                    2